Slidell, J.,
dissenting. 1 am not satisfied that the act of 1839 was accepted by the bank, in such a manner as to bind creditors of the corporation. The report of the committee of the Legislature, which is for the first time brought to our attention, seems to me to show, satisfactorily, that down to the date of that report, there was no acceptance.
Suspension of specie payments may have been a cause of forfeiture, under the charter of this corporation; but the State did not sue for it, until a long time subsequent to the act of 1839. See 13 L. R. 497.
The power granted by the 1st section of the 438th article of the Civil Code, is a power to be exercised under conditions.